DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-6, 9, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2014/0275375).
Regarding claims 1, 3-6, 15, 17, 21 and 22:  Sun et al. teach a stabilizing composition comprising a hindered phenolic stabilizer (STAB2), an organophosphite antioxidant (STAB1), a sulfur-containing antioxidant (STAB3), and a buffering agent to buffer as claimed at a pH range of 6.0 to 7.0, which comprises monopotassium phosphate and dipotassium phosphate trihydrate [Examples; Tables-6].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the buffer of Sun et al. in solid form [0099, 0112, 0120].
Regarding claim 9:  Sun et al. teach the claimed amount of buffering agent [Examples; Tables 4-6].
Regarding claim 16:  Based on the total of claimed stabilizer components, Sun et al. teach the claimed amount [Examples].  

Regarding claim 19:  Sun et al. teach pentaerythritol betalaurylthiopropionate [Table 1; Examples].
Regarding claim 20:  Based on the total of claimed stabilizer components, Sun et al. teach the claimed amount [Examples].  

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (2014/0275375) as applied to claim 1 above further in view of Eichenauer et al. (2003/0173544).
Sun et al. fail to teach a secondary inorganic antioxidant.
However, Eichenauer et al. teach that adding 0.1 to 10 parts by weight [0050] of sodium hypophosphite [0037] to a composition comprising a hindered phenolic antioxidant to a polycarbonate composition comprising a rubber polymer [0066] provides significantly improved thermal stability, improved yellowness values, and improved odoriferous behavior [0169, 0183, 0220].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.1 to 10 parts by weight of sodium hypophosphite to the composition of Sun et al. to provide improved thermal stability, improved yellowness values, and improved odoriferous behavior  
The amount of sodium hypophosphate added provides an overlapping ratio as claimed in claim 14 based on the amount of buffering agent in the Examples of Sun et al.  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Sun fails to teach a solid buffer.  This is not persuasive because Sun teaches a solid, powder buffer as an alternative embodiment [0099, 0112, 0120] to the aqueous buffer used in the inventive examples.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763